Citation Nr: 1101438	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether the evaluation assigned for traumatic chest wall 
defect and pneumothorax was clearly and unmistakably erroneous.

2.  Whether the evaluation assigned for scars, asymptomatic, left 
anterior chest and left scapula entrance sites, left upper 
posterior exit wound site, and bullet excision site scar, right 
scapula, asymptomatic, was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In December 2008, the Board remanded the case to the RO for 
further development.  The case was then returned to the Board for 
further appellate review.

In a January 2009 correspondence, the Veteran asserted 
that he was entitled to retroactive pay following the 
reinstatement of his VA benefits.  He did not specify as 
to the exact dates for which he believed he was entitled 
to retroactive pay, but asserted that he was owed 
retroactive pay in the amount of $25,000.00.  More 
information is needed from the Veteran to clarify this 
issue.  It does not appear that the issue of any possible 
retroactive pay has been addressed by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further 
review of this matter.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  

In an October 2009 VA Form 9, the Veteran indicated that he 
wished to be scheduled for a hearing before a member of the 
Board, to be held at the RO.  A review of the claims file, 
however, reveals that the Veteran has not been afforded his 
requested hearing.  There is no indication from the claims file 
that the Veteran has withdrawn his hearing request.  
Consequently, the Board finds that it has no alternative but to 
remand this matter so that the Veteran can be afforded his 
requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall contact the Veteran to 
determine the type of BVA hearing he 
currently wishes to receive, to be scheduled 
before a Veterans Law Judge and held at the 
RO.  Thereafter, the RO/AMC shall schedule 
the Veteran for the requested hearing, in 
accordance with applicable law.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


